       Case 1:20-cr-00070-SPW Document 15 Filed 08/21/20 Page 1 of 3



LORI HARPER SUEK                                                       8/21/2020
Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin U.S. Federal Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone:      (406) 657-6101
FAX:        (406) 657-6989
E-mail:     Lori.Suek@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 CR 20-70-BLG-SPW

                       Plaintiff,          AMENDED INDICTMENT

          vs.                              AGGRAVATED SEXUAL ABUSE OF
                                           A CHILD (Counts I and III)
                                           Title 18 U.S.C. §§ 1153(a), 2241(c)
 DONALD RAY GARDNER,
                                           (Penalty: Life imprisonment, $250,000
                                           fine, and five years of supervised
                       Defendant.          release)

                                           ABUSIVE SEXUAL CONTACT
                                           (Counts II and IV)
                                           Title 18 U.S.C. §§ 1153(a), 2244(a)(5)
                                           (Penalty: Life imprisonment, $250,000
                                           fine, and five years of supervised
                                           release)


THE GRAND JURY CHARGES

                                    COUNT I

     That in or before January 1998, at Lame Deer, in Rosebud County, in the



                                       1
        Case 1:20-cr-00070-SPW Document 15 Filed 08/21/20 Page 2 of 3



State and District of Montana, and within the exterior boundaries of the Northern

Cheyenne Indian Reservation, being Indian Country, the defendant, DONALD

RAY GARDNER, an Indian person, knowingly engaged in a sexual act with Jane

Doe 1, who was under the age of 12 years at the time of the offense, in violation of

18 U.S.C. §§ 1153(a) and 2241(c).

                                     COUNT II

      That in or before January 1998, at Lame Deer, in Rosebud County, in the

State and District of Montana, and within the exterior boundaries of the Northern

Cheyenne Indian Reservation, being Indian Country, the defendant, DONALD

RAY GARDNER, an Indian person, knowingly engaged in sexual contact with

Jane Doe 1, who was under the age of 12 years at the time of the offense, in

violation of 18 U.S.C. §§ 1153(a) and 2244(a)(5).

                                    COUNT III

      That sometime after August 10, 1998, at Black Lodge, in Big Horn County,

in the State and District of Montana, and within the exterior boundaries of the

Crow Indian Reservation, being Indian Country, the defendant, DONALD RAY

GARDNER, an Indian person, knowingly caused Jane Doe 2 to engage in a sexual

act by using force against Jane Doe 2, who had attained the age of 12 years but not

the age of 16 years at the time of the offense, in violation of 18 U.S.C. §§ 1153(a)

and 2241(c).



                                          2
        Case 1:20-cr-00070-SPW Document 15 Filed 08/21/20 Page 3 of 3



                                     COUNT IV

      That sometime after August 10, 1998, at Black Lodge, in Big Horn County,

in the State and District of Montana, and within the exterior boundaries of the

Crow Indian Reservation, being Indian Country, the defendant, DONALD RAY

GARDNER, an Indian person, knowingly caused Jane Doe 2 to engage in sexual

contact by using force against Jane Doe 2, who had attained the age of 12 years but

not the age of 16 years at the time of the offense, in violation of 18 U.S.C.

§§ 1153(a) and 2244(a)(5).

      A TRUE BILL.


                                        ___________________________________
                                        FOREPERSON


_______________________________
KURT G. ALME
United States Attorney


_______________________________
JOSEPH E. THAGGARD
Criminal Chief Assistant U.S. Attorney




                                          3
